DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The applicant’s arguments presented in the communication received on 4/26/2022 are persuasive in view of the claim amendments. As such, claims 27-43, 45-62, and 64-65 are allowed over the cited references.
Additional pertinent reference include “A Decentralized Bitcoin Exchange with Bitsquare – Attack Scenario and Countermeasures” that proposes Bitsquare that operates a decentralized offer book based on distributed hash table. The publication further discloses bitcoin technology that outputs of transactions in generation of new transactions, e.g. using outputs of previous transactions as inputs in a new transaction. The publication further discloses P2PkH transaction that contains an output with a locking-script that binds the output to a double hash of a public key (e.g. bitcoin address). The corresponding unlocking-script in the input presents a signature based on this public key’s corresponding private key. The publication further discloses multi-signature transaction (scripts) that allow for setting of conditions where more than one party has to give permission to unlock a transaction output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287. The examiner can normally be reached Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KIM/Primary Examiner, Art Unit 3685